                Case 20-17662-MAM         Doc 47    Filed 06/29/21     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov


IN RE:                                        Case No. 20-17662-MAM
Kristina M. Hawkins                           Chapter 13

Debtor.


                              RESPONSE TO DEBTOR’S
             OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE
           RE: CLAIM NO. 2-1 NATIONSTAR MORTGAGE D/B/A MR. COOPER

          Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, hereby files this response

to Debtor's Response and Objection to Notice of Mortgage Payment Change (Re: Claim No. 2-1

Nationstar Mortgage d/b/a Mr. Cooper)(Doc. No. 44), and states:

          1.     On July 15, 2020 Debtor filed this case under Chapter 13 of the Bankruptcy Code.

          2.     On August 10, 2020 Mr. Cooper filed claim 2-1 which listed a secured claim in the

amount of $307,649.72, a secured claim of $67,909.19 and regular monthly payments of

$1,775.35.

          3.     On February 12, 2021 there was an Agreed Order granting objection to claim 2-1

which reduced the amount of prepetition fees from $17,620.80 to $12,000.00 only and allowed a

reduced secured arrearage to $62,288.39 and a total secured claim of $302,028.92.

          4.     Mr. Cooper filed a Notice of Mortgage Payment Change (Docket No. 43) on June

21, 2021, changing the ongoing monthly mortgage payment from $1,775.35 to $2,006.72, because

of a change in escrow.

          5.     Debtor states in the objection that homeowner’s insurance has increased for the

2021 year, but the Debtor pays homeowners insurance directly, as she always has.
              Case 20-17662-MAM           Doc 47     Filed 06/29/21     Page 2 of 3




       6.      Debtor additionally states in the objection that the Debtor objects to any increase in

her monthly mortgage payment as she is making the payment directly.

       7.      Pursuant to the Second Amended Chapter Plan (Doc. No. 36) which was confirmed

on February 19, 2021 (See Doc. No. 41), Nationstar Mortgage, LLC d/b/a Mr. Cooper is listed in

Plan paragraph III A and is being paid $62,288.39 arrears and $1,775.35 regular monthly payments

in months 1-60.

       8.      Additionally, in the Second Amended Chapter 13 plan, the box in Second Amended

Chapter 13 Plan paragraph III, A, for “Escrow is included in the Monthly Payments” is checked,

while the boxes for “The Debtor(s) will pay taxes and insurance directly remain unchecked.

       Wherefore, the Notice of Mortgage Payment Change at Doc. No. 44 should be allowed

with the increase from $1,775.35, to $2,006.72 as the loan is being paid in the plan and the increase

is due to a change of escrow being paid in the confirmed Second Amended Chapter 13 Plan of

Reorganization.

                                                      /s/Steven G. Powrozek
                                                      Steven G. Powrozek
                                                      FL Bar 0316120
                                                      Elizabeth Eckhart
                                                      FL Bar 48958
                                                      LOGS Legal Group LLP
                                                      Attorney for Secured Creditor
                                                      4630 Woodland Corporate Boulevard
                                                      Suite 100
                                                      Tampa, FL 33614
                                                      Telephone: (813) 367-5813
                                                      Fax: (813) 880-8800
                                                      E-mail: logsecf@logs.com
              Case 20-17662-MAM           Doc 47     Filed 06/29/21   Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that I am admitted to the Bar of the United States District Court of the

Southern District of Florida and I am in compliance with the additional qualifications to practice

in the Court as set forth in Local Rule 2090-1(A).

       The undersigned certifies that on this 28th day of June, 2021, a copy of the foregoing

response to objection to Notice of Payment Change was caused to be served via CM/ECF

electronic filing or via First Class U.S. Mail upon the following:


Kristina M. Hawkins
4290 SW McClellen St
Port Saint Lucie, FL 34953

Shaun T. Plymale
100 SW Albany Avenue, Suite 310
Stuart, FL 34994

Robin R Weiner
POB 559007
Fort Lauderdale, FL 33355

United States Trustee
51 SW 1st Ave
Suite 1204
Miami, FL 33130

                                                     /s/Steven G. Powrozek
                                                     Steven G. Powrozek
                                                     FL Bar 0316120
                                                     Elizabeth Eckhart
                                                     FL Bar 48958
                                                     LOGS Legal Group LLP
                                                     Attorney for Secured Creditor
                                                     4630 Woodland Corporate Boulevard
                                                     Suite 100
                                                     Tampa, FL 33614
                                                     Telephone: (813) 367-5813
                                                     Fax: (813) 880-8800
                                                     E-mail: logsecf@logs.com
19-319392
